In an action to recover damages for personal injuries, plaintiff appeals from an order of the Supreme Court, Westchester County (Sullivan, J.), entered May 2, 1984, which denied his motion to strike defendants’ second affirmative defense that the action is barred by the Workers’ Compensation Law, without prejudice to renewal.
Order affirmed, with costs.
The record fails to provide an adequate basis from which it can be determined whether the plaintiff was engaged in the course of his employment when the accident occurred. A more extensive development of the facts is necessary, and thus the plaintiff’s motion was properly denied (Cherney v Blair Chevrolet, 18 AD2d 915; Wolfson v Gershunoff, 277 App Div 1149). If it is unable to conclusively resolve this issue after discovery and upon renewal of the motion, the court may order an immediate trial of this issue pursuant to CPLR 3211 (c). Mollen, P. J., Niehoff, Rubin and Lawrence, JJ., concur.